Citation Nr: 1046332	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  06-12 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an increased evaluation for bilateral hearing 
loss, evaluated as 20 percent disabling for the period from 
January 4, 2007, to July 16, 2009.

3.  Entitlement to an increased evaluation for bilateral hearing 
loss, evaluated as 40 percent disabling for the period on and 
after July 17, 2009.

4.  Entitlement to an initial evaluation in excess of 30 percent 
for hypothyroidism, residual of thyroid cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to May 2005.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Salt Lake City, Utah.  
The Veteran's claims file comes from the VA Regional Office in 
Seattle, Washington (RO).  This case was remanded by the Board in 
June 2009 for additional development.  As a result of the actions 
taken in accordance with this remand, the Veteran's evaluations 
for both bilateral hearing loss and hypothyroidism were 
increased.  The issues on appeal have been modified to take these 
increases into account.


FINDINGS OF FACT

1.  For the period prior to January 4, 2007, the medical evidence 
of record shows that the Veteran's bilateral hearing loss was 
manifested by Level I hearing loss in the right ear and Level I 
hearing loss in the left ear.

2.  For the period from January 4, 2007, to July 16, 2009, the 
medical evidence of record shows that the Veteran's bilateral 
hearing loss was manifested by Level VI hearing loss in the right 
ear and Level IV hearing loss in the left ear.

3.  For the period on and after July 17, 2009, the medical 
evidence of record shows that the Veteran's bilateral hearing 
loss is manifested by Level IX hearing loss in the right ear and 
Level VI hearing loss in the left ear.

4.  The medical evidence of record shows that the Veteran's 
hypothyroidism is manifested by fatigue, constipation, 
concentration difficulty, depression, sleeplessness, hand tremor, 
and low energy.

5.  The Veteran's hypothyroidism manifestations are most closely 
analogous to those contemplated by a 30 percent evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 
4.86 (2010).

2.  The criteria for an evaluation in excess of 20 percent for 
bilateral hearing loss, for the period from January 4, 2007, to 
July 16, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 
(2010).

3.  The criteria for an evaluation in excess of 40 percent for 
bilateral hearing loss, for the period on and after July 17, 
2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).

4.  The criteria for an initial evaluation in excess of 30 
percent for hypothyroidism, residual of thyroid cancer, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.119, Diagnostic Code 7903 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  Prior to initial adjudication, 
a letter dated in December 2004 satisfied the duty to notify 
provisions.  Additional letters were also provided to the Veteran 
in October 2008 and June 2009, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In addition, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, to include the opportunity to present pertinent evidence.  
Specifically, the Veteran was provided with an April 2009 hearing 
before the Board, at which time he submitted additional evidence 
he felt relevant to his claim.  The Veteran submitted a waiver of 
RO consideration along with this evidence, and the Veteran's 
claims were also subsequently readjudicated in June 2010.  
Accordingly, there is no error for the Board to consider this 
evidence in conjunction with the claims on appeal.  See 38 C.F.R. 
§ 20.1304.  During the hearing, the Veteran's specific 
hypothyroid manifestations were discussed, including mental 
sluggishness and constipation.  On the basis of this testimony 
and a review of the claims file, the claims on appeal were 
remanded in June 2009.

Regarding the duty to assist, the Veteran's service treatment 
records, VA medical treatment records, and indicated private 
medical records have been obtained.  VA examinations sufficient 
for adjudication purposes were provided to the Veteran in 
connection with his claims.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   
These examinations included July 2009 examinations which reviewed 
the Veteran's reported medical history and provided appropriate 
audiological and physical examinations, including all testing 
required to provide a diagnosis and evaluation of the Veteran's 
bilateral hearing loss and thyroid disorder.  Accordingly, the 
July 2009 VA examinations were competent and satisfied the duty 
to assist provisions.

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not part 
of the claims file.  The Veteran submitted additional evidence at 
an April 2009 hearing before the Board.  This evidence has been 
considered as part of the decision and the Veteran has not 
subsequently indicated that there is relevant additional evidence 
that has not been associated with the claims file.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes, 
however, that the rule articulated in Francisco does not apply to 
the Veteran's claims on appeal, because the appeal of these 
issues is based on the assignment of initial evaluations 
following initial awards of service connection for bilateral 
hearing loss and a thyroid disorder.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Instead, evidence contemporaneous with the 
claims and the initial rating decision are most probative of the 
degree of disability existing when the initial ratings were 
assigned and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Fenderson, 12 Vet. 
App. at 126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial ratings, staged ratings may be assigned for separate 
periods of time.  Id.

Bilateral Hearing Loss

Service connection for bilateral hearing loss was granted by a 
July 2005 rating decision and a noncompensable evaluation was 
assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective 
June 1, 2005.  Subsequently, an August 2007 rating decision 
assigned a 20 percent evaluation under 38 C.F.R. § 4.85, 
Diagnostic Code 6100, effective January 4, 2007.  Finally, 
following the Board's June 2009 remand, a June 2010 rating 
decision assigned a 40 percent evaluation under 38 C.F.R. § 4.85, 
Diagnostic Code 6100, effective July 17, 2009.

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 38 
C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2010).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000, and 4000 Hertz.  The Schedule 
allows for such audiometric test results to be translated into a 
numeric designation ranging from Level I to Level XI, for 
profound deafness, in order to evaluate the degree of disability 
from bilateral service-connected defective hearing.  The 
evaluations derived from the Schedule are intended to make proper 
allowance for improvement by hearing aids.

A January 2005 VA pre-discharge audiological examination was 
conducted and pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
45
50
65
LEFT
45
50
60
60

The average pure tone threshold was shown as 49 decibels in the 
right ear and 54 decibels in the left ear.  Using the Maryland 
CNC word list, speech recognition was 94 percent in the right ear 
and 94 percent in the left ear.

A January 2007 VA outpatient audiology consultation report stated 
that the Veteran had speech recognition scores of 84 percent in 
the right ear and 88 percent in the left ear.  It was not shown 
that the speech discrimination testing was accomplished using the 
Maryland CNC Test.

An April 2007 VA fee-based audiological examination was conducted 
and pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
70
75
90
LEFT
40
40
75
70

The average pure tone threshold was shown as 71.25 decibels in 
the right ear and 56.25 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 40 percent in the 
right ear and 44 percent in the left ear.  The examiner stated 
that the Veteran's speech "discrimination scores are markedly 
reduced bilaterally but some of this may be understanding in 
language as opposed to being in a real phenomenon."

A January 2008 military clinic outpatient audiology report stated 
that the Veteran had "[g]ood word recognition performance at an 
elevated listening level."

A July 2009 VA audiological examination was conducted and pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
90
90
90
95
LEFT
70
65
70
75

The average pure tone threshold was shown as 91 decibels in the 
right ear and 70 decibels in the left ear.  Using the Maryland 
CNC word list, speech recognition was 94 percent in the right ear 
and 94 percent in the left ear.  The VA audiological examiner 
addressed the functional effect of the Veteran's hearing loss by 
noting that he experienced the greatest degree of difficulty with 
"speech in most situations."  See Martinak v. Nicholson, 21 
Vet. App. 447, 454-55 (2007).

For the initial evaluation, applying the January 2005 results to 
the Schedule reveals a numeric designation of Level I in the 
right ear and Level I in the left ear.  See 38 C.F.R. § 4.85, 
Table VI, Diagnostic Code 6100.  Applying these findings to 38 
C.F.R. § 4.85, Table VII of the Schedule results in an initial 
noncompensable evaluation for hearing loss under Diagnostic Code 
6100.  The rating criteria provides for rating exceptional 
patterns of hearing impairment under the provisions of 38 C.F.R. 
§ 4.86.  However, the Veteran's January 2005 test results do not 
demonstrate either (1) a pure tone threshold of 55 decibels or 
more in all four frequencies, or (2) a pure tone threshold of 70 
decibels or more at 2,000 Hertz in either ear.  Thus, the Veteran 
is not entitled to consideration under C.F.R. § 4.86 for 
exceptional patterns of hearing impairment for his service-
connected bilateral hearing loss for the period prior to January 
4, 2007.

For the period from January 4, 2007, to July 16, 2009, the 
Veteran's evaluation is complicated by the speech recognition 
scores reported in the April 2007 VA fee-based audiological 
examination.  If the scores are accepted as accurate, this 
results in a numeric designation of Level IX hearing loss in the 
right ear and Level VIII hearing loss in the left ear, which 
corresponds to a 50 percent evaluation.  See 38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.  However, if the 
Veteran's speech recognition scores are not accurate due to 
language difficulties, this results in a numeric designation of 
Level VI hearing loss in the right ear and Level IV hearing loss 
in the left ear, which corresponds to a 20 percent evaluation.  
See 38 C.F.R. § 4.85, Tables VIa and VII, Diagnostic Code 6100.

The examiner who conducted the April 2007 VA fee-based 
audiological examination did not clearly state whether the 
Veteran's speech recognition scores were impaired by language 
difficulties.  The report simply stated that "some" portion of 
the results "may" have been caused by difficulty understanding 
language.  The Board remanded this claim in June 2009, partially 
to clarify the severity of the Veteran's hearing loss.  In July 
2009, the Veteran's speech recognition scores were reported to be 
94 percent, bilaterally.  This score is consistent with, indeed 
identical to, the scores reported in January 2005.  Such scores 
provide probative evidence that the speech recognition scores 
reported in April 2007 were erroneous and not representative of 
the severity of the Veteran's bilateral hearing loss at that 
point in time.  This evidence is further substantiated by the 
January 2007 VA outpatient audiology consultation report and the 
January 2008 military clinic outpatient audiology report.  The 
former stated that the Veteran had speech recognition scores of 
84 percent in the right ear and 88 percent in the left ear and 
the latter stated that the Veteran had "[g]ood word recognition 
performance at an elevated listening level."  While neither of 
these reports provides information sufficient to evaluate the 
severity of the Veteran's bilateral hearing loss under VA 
criteria, these reports do provide additional evidence that the 
April 2007 speech recognition scores were not accurate.  
Accordingly, the Board finds that the preponderance of the 
evidence of record demonstrates that the April 2007 speech 
recognition scores were not accurate due to language 
difficulties.  Thus, these scores must be discarded, and the 
April 2007 results must be interpreted using 38 C.F.R. § 4.85, 
Tables VIa, rather than 38 C.F.R. § 4.85, Table VI.  38 C.F.R. § 
4.85(c).

As discussed above, applying the April 2007 results to Table VIa 
of the Schedule reveals a numeric designation of Level VI hearing 
loss in the right ear and Level IV hearing loss in the left ear.  
See 38 C.F.R. § 4.85, Table VIa, Diagnostic Code 6100.  Applying 
these findings to 38 C.F.R. § 4.85, Table VII of the Schedule 
results in a 20 percent evaluation for hearing loss under 
Diagnostic Code 6100, for the period from January 4, 2007, to 
July 16, 2009.  With respect to exceptional patterns of hearing 
impairment, the Veteran's April 2007 test results do not 
demonstrate either (1) a pure tone threshold of 55 decibels or 
more in all four frequencies, or (2) a pure tone threshold of 30 
decibels or less at 1,000 Hertz in either ear.  38 C.F.R. § 4.86.  
Thus, the Veteran is not entitled to consideration under C.F.R. § 
4.86 for exceptional patterns of hearing impairment for his 
service-connected bilateral hearing loss for the period from 
January 4, 2007, to July 16, 2009.

For the period on and after July 17, 2009, applying the July 2009 
results to the Schedule reveals a numeric designation of Level 
III in the right ear and Level II in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI, Diagnostic Code 6100.  Applying these findings 
to 38 C.F.R. § 4.85, Table VII of the Schedule results in a 
noncompensable evaluation for hearing loss under Diagnostic Code 
6100.  With respect to exceptional patterns of hearing 
impairment, the Veteran's July 2009 test results do not 
demonstrate a pure tone threshold of 30 decibels or less at 1,000 
Hertz in either ear.  However, the July 2009 test results do 
demonstrate a pure tone threshold of 55 decibels or more in all 
four frequencies, bilaterally.  Accordingly, the Veteran meets 
the requirements for an exceptional pattern of hearing 
impairment.  38 C.F.R. § 4.86(a).  Under 38 C.F.R. § 4.86(a), 
such an exceptional pattern of hearing impairment warrants 
evaluation under either Table VI or Table VIa, whichever results 
in the higher numeral.  Applying the July 2009 results to Table 
VIa reveals a numeric designation of Level IX in the right ear 
and Level VI in the left ear.  See 38 C.F.R. § 4.85, Table VIa, 
Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 
4.85, Table VII of the Schedule results in a 40 percent 
evaluation for hearing loss under Diagnostic Code 6100.  As such, 
an evaluation in excess of 40 percent is not warranted for the 
period on and after July 17, 2009.

The assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, based 
on the current audiometric findings, the staged evaluations 
currently in effect for the Veteran's service-connected bilateral 
hearing loss are appropriate, and entitlement to ratings in 
excess of the currently assigned evaluations for bilateral 
hearing loss is not warranted.  The currently assigned 
evaluations are the highest rating warranted for the entire 
appeal period.  See Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not contemplated 
by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disabilities 
rating for bilateral hearing loss inadequate.  The Veteran's 
bilateral hearing loss was evaluated under to 38 C.F.R. §§ 4.85, 
4.86, the criteria of which is found by the Board to specifically 
contemplate the Veteran's level of disability and symptomatology.  
As noted above, the Veteran's bilateral hearing loss is 
manifested by specific levels of hearing impairment.  When 
comparing these disability pictures with the symptoms 
contemplated by the Schedule, the Board finds that the Veteran's 
symptoms are more than adequately contemplated by the 
disabilities ratings currently assigned for his bilateral hearing 
loss.  Ratings in excess of the currently assigned ratings are 
provided for certain manifestations of bilateral hearing loss, 
but the medical evidence reflects that those manifestations are 
not present in this case.  With regard to functional impairment, 
in July 2009, the Veteran reported that he experienced the 
greatest degree of difficulty with speech.  However, the 
Veteran's speech discrimination abilities have been specifically 
measured by VA audiological examinations and this functional 
impairment has thus been taken into account as part of the 
currently assigned evaluations.  Martinak, 21 Vet. App. at 455.  
The criteria for the currently assigned ratings for the Veteran's 
bilateral hearing loss more than reasonably describe the 
Veteran's disability level and symptomatology and, therefore, the 
currently assigned schedular evaluations are adequate and no 
referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996); see also 38 C.F.R. §§ 4.85, 4.86.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
does not show findings that meet the criteria for ratings in 
excess of those currently assigned for bilateral hearing loss, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); see also Massey, 7 Vet. App. at 208 (the 
Board may only consider the specific factors as are enumerated in 
the applicable rating criteria).

Hypothyroidism

Service connection for papillary carcinoma, thyroid, status post 
total thyroidectomy, lymph node resection and radiation, with 
subsequent hypothyroidism, was granted by a July 2005 rating 
decision and a 10 percent evaluation was assigned under 38 C.F.R. 
§ 4.119, Diagnostic Code 7900-7903, effective June 1, 2005.  In 
the selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; if 
the rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  The hyphenated 
diagnostic code in this case indicates that hyperthyroidism, 
under Diagnostic Code 7900, was the service-connected disorder, 
and hypothyroidism, under Diagnostic Code 7903, was a residual 
condition.  Subsequently, a June 2010 rating decision assigned a 
30 percent evaluation under 38 C.F.R. § 4.119, Diagnostic Code 
7900-7903, effective June 1, 2005.

In a January 2005 VA pre-discharge medical examination report, 
the Veteran reported that his endocrine disorder was treated with 
medication.  He denied weight gain, weight loss, changes in 
energy level, changes in skin texture, or other 
thyroid-associated conditions.  On physical examination, the 
Veteran was noted to have well-healed, nontender scarring 
consistent with a thyroidectomy.  The impression stated that the 
Veteran was euthyroid.

A September 2005 VA outpatient medical report stated that, on 
physical examination, the Veteran had full strength in the 
extremities.  The assessment was hypothyroidism.

In a March 2006 military facility medical report, the Veteran 
reported difficulty concentrating, fatigue, and depression.

In a March 2006 VA outpatient medical report, the Veteran denied 
weight loss.

In an April 2006 military facility medical report, the Veteran 
complained of insomnia and weight loss.  On physical examination, 
no thyroid abnormalities were noted.  In a second April 2006 
military facility medical report, the Veteran complained of 
difficulty concentrating, a 10 pound weight loss, and "very poor 
energy."

An April 2008 VA outpatient medical report stated that the 
Veteran's lower extremity strength was within normal limits.

An August 2008 military facility medical report stated that, on 
physical examination, the Veteran had full strength in all muscle 
groups.

A July 2009 VA general medical examination report stated that the 
Veteran was taking daily medication for his thyroid disorder.  He 
reported experiencing depression, constipation, hemorrhoids, 
difficulty concentrating, low energy, difficulty sleeping, a 
feeling of muscle weakness, and chronic hand tremor.  He denied 
cardiovascular and eye complaints.  The Veteran stated that he 
had gradually gained 20 to 30 pounds over the previous several 
years.  The examiner stated that a review of the Veteran's claims 
file did not demonstrate any of these post-thryoidectomy 
symptoms.  The examiner singled out for notice a November 2008 VA 
fee-based mental health report, which the examiner stated 
provided evidence that the Veteran's psychiatric symptoms "could 
be physiological more than psychological."  On physical 
examination, the Veteran had a well-healed, thin, nine centimeter 
superficial throidectomy surgical scar.  The scar was freely 
moveable, not inflamed, and nontender.  The examiner stated that 
there appeared to be no function limitation from the scar.  The 
Veteran had a mild bilateral hand tremor with generalized muscle 
strength averaging three to four on a scale from one to five.  
There was no edema, neck vein distention, or cyanosis.  No heart 
abnormalities were noted.  The assessment was post surgical 
hypothyroidism following radical thyroidectomy for papillary 
thyroid carcinoma.  The examiner opined that the Veteran's 
hypothyroidism was the cause of his fatigue, constipation, 
concentration difficulty, depression, sleeplessness, hand tremor, 
and low energy.

Under Diagnostic Code 7903, hypothyroidism with fatigability, 
constipation, and mental sluggishness warrants a 30 percent 
evaluation.  Hypothyroidism with muscular weakness, mental 
disturbance, and weight gain warrants a 60 percent evaluation.  
Hypothyroidism with cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, slowing 
of thought, depression), bradycardia (less than 60 beats per 
minute), and sleepiness warrants a 100 evaluation.  38 C.F.R. § 
4.119, Diagnostic Code 7903.

The medical evidence of record shows that the Veteran's 
hypothyroidism is manifested by fatigue, constipation, 
concentration difficulty, depression, sleeplessness, hand tremor, 
and low energy.  While these symptoms satisfy two of the 
requirements for a 60 percent evaluation, namely muscular 
weakness and mental disturbance, the medical evidence of record 
does not show that the Veteran's hypothyroidism has caused weight 
gain.

The Veteran has reported that he gained 20 to 30 pounds over the 
previous several years.  The Veteran's lay statements as to his 
observable symptomatology are competent and credible, and the 
medical evidence of record is consistent with his weight gain 
statement.  Specifically, the medical evidence of record shows 
that the Veteran's weight was 165 pounds in January 2005, 
approximately five months prior to separation from military 
service, and was 186 pounds in a March 2009 VA outpatient medical 
report.  This corresponds to a gain of approximately 20 pounds.  
However, the medical evidence of record also demonstrates that 
the Veteran's weight was 184.8 pounds in September 2005, 
approximately three months after separation from military 
service.  Accordingly, the medical evidence of record 
demonstrates that the Veteran gained approximately 20 pounds 
within the eight month time frame encompassing his separation 
from military service, but his weight has remained stable for 
approximately five years after that point.  The medical evidence 
of record also shows that the Veteran's weight was relatively 
stable during military service.

There is no medical evidence of record that relates the Veteran's 
weight gain to hypothyroidism.  The July 2009 VA general medical 
examination report did not include weight gain as one of the 
symptoms associated with the Veteran's hypothyroidism.  In 
addition, the post-service medical evidence of record is entirely 
absent for any commentary on the Veteran's weight gain.  On the 
contrary, the April 2006 military facility medical report 
actively commented on the Veteran's temporary loss of 10 pounds.  
Accordingly, despite a nearly 20 year history of hypothyroidism, 
the Veteran has never demonstrated any significant weight gain 
other than that which corresponded to his separation from 
military service.  As the Veteran's weight is otherwise stable, 
and there is no medical evidence of record which relates this 
weight gain to the Veteran's hypothyroidism, the preponderance of 
the evidence of record does not demonstrate that the Veteran's 
weight gain is related to his hypothyroidism.  In addition, the 
medical evidence of record does not demonstrate that the 
Veteran's hypothyroidism is manifested by cold intolerance, 
cardiovascular involvement, bradycardia, or sleepiness.  Indeed, 
the medical evidence of record shows that the Veteran's 
hypothyroidism results in the opposite effect, namely 
sleeplessness.  Accordingly, the Board finds that the Veteran's 
hypothyroidism manifestations are most closely analogous to those 
contemplated by a 30 percent evaluation.  As such, an evaluation 
in excess of 30 percent is not warranted under Diagnostic Code 
7903.

The Board has considered rating the Veteran's thyroid disorder 
under all other potentially applicable diagnostic codes.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, 
the medical evidence does not demonstrate that the Veteran has 
hyperthyroidism, adenoma of the thyroid gland, 
hyperparathyroidism, hypoparathyroidism, Cushing's syndrome, 
acromegaly, diabetes insipidus, or Addison's disease.  38 C.F.R. 
§ 4.119, Diagnostic Codes 7900, 7901, 7902, 7904, 7905, 7907, 
7908, 7909, and 7911 (2010).  Accordingly an evaluation in excess 
of 30 percent is not warranted for the Veteran's thyroid disorder 
under any alternative diagnostic codes.

The medical evidence of record shows that the Veteran has a 
surgical scar on his neck that is related to his service-
connected thyroid disorder.  However, the Veteran has never 
reported any complaints with this scar and there is no medical 
evidence that the scar is disfiguring, unstable, painful, or 
causes limitation of function.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7804, 7805 (2010).  Accordingly, a separate 
evaluation is not warranted for the Veteran's surgical scar.

After a review of the evidence, there is no medical evidence of 
record that would warrant a rating in excess of 30 percent for 
the Veteran's thyroid disorder under any rating criteria at any 
time during the period pertinent to this appeal.  38 U.S.C.A. 
§ 5110 (West 2002); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disabilities 
rating for a thyroid disorder inadequate.  The Veteran's thyroid 
disorder was evaluated under 38 C.F.R. § 4.119, Diagnostic Code 
7903, the criteria of which is found by the Board to specifically 
contemplate the Veteran's level of disability and symptomatology.  
As noted above, the Veteran's thyroid disorder is manifested by 
fatigue, constipation, concentration difficulty, depression, 
sleeplessness, hand tremor, and low energy.  When comparing this 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are more 
than adequately contemplated by the disabilities rating for his 
thyroid disorder.  A rating in excess of the currently assigned 
rating is provided for certain manifestations of thyroid 
disorders, but the medical evidence reflects that those 
manifestations are not present in this case.  The criteria for a 
30 percent rating for the Veteran's thyroid disorder more than 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned schedular 
evaluation is adequate and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 
4.119, Diagnostic Code 7903.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
does not show findings that meet the criteria for ratings in 
excess of 30 percent for a thyroid disorder, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49; see also Massey, 7 
Vet. App. at 208.





(CONTINUED ON NEXT PAGE)


ORDER

An initially compensable evaluation for bilateral hearing loss is 
denied.

An evaluation in excess of 20 percent for bilateral hearing loss, 
for the period from January 4, 2007, to July 16, 2009, is denied.

An evaluation in excess of 40 percent for bilateral hearing loss, 
for the period on and after July 17, 2009, is denied.

An initial evaluation in excess of 30 percent for hypothyroidism, 
residual of thyroid cancer, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


